Defendant-appellant pled no contest to a charge of illegal possession of heroin after two pre-trial *Page 73 
motions were overruled. Separate hearings had been held on his motion for dismissal for failure to comply with the speedy trial requirements of R. C. 2945.71 through 2945.73, and on his motion to suppress the heroin. He assigns three errors, the first two of which relate to the speedy trial rights, and the third of which relates to the motion to suppress. We find all three assignments to be without merit. We affirm.
As to the first and second assignments, defendant was arrested on February 6, 1976, and thereafter continuously held in jail. The trial date was set for June 7, 1976 (the 121st day after arrest) by the court and agreed to by defense counsel at a pre-trial conference held on April 21, 1976 (the 75th day after arrest). While the defendant was not present at the pre-trial conference, he was present at a hearing on reduction of his bond on April 29, 1976 (the 83rd day after arrest); at the conclusion of that hearing, the judge restated that the trial date had been set for June 7, 1976. While the defendant was present, his counsel responded: "Yes, your honor, June 7th. Thank you."
We base our conclusion about the first two claimed errors on our decision in State v. Davis (1975), 44 Ohio App.2d 95, affirmed in 46 Ohio St.2d 444. In that case, the trial court had concluded that it had no discretion under the statutes and was required to dismiss the charges when defendant called attention to the fact that the trial date was beyond the 90 day period, even though defense counsel had agreed to the trial date. We reversed that judgment, and the matter was remanded to the trial court for further proceedings "according to this decision and law." The decision of two judges was that counsel's agreement during the 90 day period to a trial date subsequent to that deadline complies with the requirements of R. C. 2945.71
through 2945.73, even though the defendant was not present at the trial setting and the record fails to disclose whether he did or did not personally consent. Judge Keefe concurred in the order to remand for further proceedings because he agreed that the trial court had discretion to grant a reasonable continuance other than upon the accused's own motion under *Page 74 
R. C. 2945.72(H). However, in his judgment, the statutes require that the defendant be present at the trial setting, do not allow a waiver by defense counsel only, and require that the record affirmatively show why the continuance was reasonable. He would remand for "a hearing incident to a discretionary determination whether or not the complete factual situation confronting it in this case justifies a reasonable extension of the trial date beyond 90 days."
In affirming, the Supreme Court stated that they were "inclined to agree with Judge Keefe's concurring opinion," but they did not state that the defendant must be present at the trial setting or otherwise consent to the date selected, or that the record must affirmatively show the reasonableness of the "continuance." The court stated, at page 449:
"Clearly, under R. C. 2945.71, 2945.72 and 2945.73, the trial court did have discretion to continue the period for trial beyond the statutory limit, and insofar as the court of appeals reversed the judgment of the trial court and remanded the cause to the trial court for further proceedings, we affirm."
Since the Supreme Court affirmed the reversal and remand without stating the basis on which the trial court was to go forward, we are constrained to assume that the further proceedings were to be conducted in accordance with our majority opinion.1
Our conclusion is not weakened by the two later cases. State
v. Lee (1976), 48 Ohio St.2d 208, held that the court's suasponte continuance of the trial date to the 92nd day after arrest by reason of "crowded docket and the *Page 75 
judge's conference" was a reasonable extension of time under R. C. 2945.72(H). The report of that case does not indicate that the defendant or his counsel agreed to the continued date.State v. Singer (1977), 50 Ohio St.2d 103, holds that the defendant's failure to object to a trial date scheduled beyond the 90 day limit does not amount to acquiescence in that setting. The opinion indicates that both defendant and his counsel were silent.
In the instant case, the attorney agreed to the trial setting, and the defendant was present but silent when the trial setting was confirmed. The first and second assignments of error are overruled.
The third assignment of error claims that the glassine bag of heroin should have been suppressed. The officer who retrieved that item from a crack between the seat cushion and the arm of a chair in the apartment where McRae was arrested arrived in that room with other officers in response to a radio run concerning shots fired and a man with a gun. The officers had found evidence of the discharge of a weapon in the hallway outside the apartment at the invitation of the person who made the initial call to the police and who apparently had the lease on the apartment. Upon entering, the arresting officer saw the defendant placing the glassine bag down the crack between the seat cushion and the arm of the chair in which he was sitting and then move away from the piece of furniture to a couch where he sat down. The officer had the right, and indeed the duty, to be where he was at the time the glassine bag of heroin came into plain view by action of the defendant. The seizure was reasonable under the Fourth Amendment. Coolidge v. NewHampshire (1971), 403 U.S. 443; Ker v. California (1963),374 U.S. 23. The third assignment of error is overruled.
Judgment affirmed.
SHANNON, P. J., concurs.
BETTMAN, J., dissents in part.
1 We are not prepared at this time to add by interpretation mandatory requirements which are not expressly set forth in the statutes or the Criminal Rules; such as, that speedy trial rights can be waived only by the defendant in person or in writing or that the defendant must be present at the trial setting. As stated by the Supreme Court in Singer, infra, these statutes implement the constitutional rights to a speedy trial; they do not embody them. Further, if the trial courts are to follow more careful procedures in this respect, we believe that the additional requirements should be promulgated or announced with an effective date sufficiently far in advance to give fair warning to all persons concerned.